     Case 1:20-cv-03401-KAM-CLP Document 22 Filed 08/13/20 Page 1 of 2 PageID #: 485




                                                                601 Lexington Avenue
                                                                 New York, NY 10022
           Johanna Schmitt                                          United States
         To Call Writer Directly:                                                                                                   Facsimile:
           +1 212 446 4841                                           +1 212 446 4800                                             +1 212 446 4900
     johanna.schmitt@kirkland.com
                                                                     www.kirkland.com



                                                                August 13, 2020
           Via ECF

           Hon. Kiyo A. Matsumoto
           United States District Court
           Eastern District of New York
           225 Cadman Plaza East
           Brooklyn, NY 11201


               Re:       Overtime Sports, Inc. v. Dick’s Sporting Goods, Inc. et al., Case No. 1:20-cv-03401

          Dear Judge Matsumoto:

                 We represent Dick’s Sporting Goods, Inc. and its affiliate, American Sports Licensing,
          LLC (collectively, “DSG”) in the above-referenced action. We write pursuant to the Court’s
          Order, dated August 12, 2020.

                 In light of Your Honor’s recommendation that the parties also attempt to settle this case,
          DSG is amenable to having this matter referred to Magistrate Judge Pollak for a settlement
          conference, as Your Honor suggested. Plaintiff’s counsel will confer on that issue as well.
          Absent a settlement, the deadline for DSG to respond to the complaint remains September 29,
          2020.

                  In addition, in order to allow the Court to have a more complete record before ruling on
          Plaintiff’s request for a preliminary injunction, DSG has decided to defer the opening of new
          stores with the name “Overtime by Dick’s Sporting Goods” (including in Tempe, Arizona),
          pending expedited bilateral discovery and the disposition of Plaintiff’s motion for a preliminary
          injunction. This morning, we proposed to Plaintiff’s counsel the schedule below for expedited
          discovery and further briefing in connection with Plaintiff’s motion for preliminary injunction,
          which we then discussed by phone, as well as potential parameters for a more truncated schedule
          that Plaintiff may prefer.

                      Last Day to Serve Targeted Document Demands                                   August 17, 2020
                      Deadline for Service of Document Productions                                  August 31, 2020
                      Motion for Preliminary Injunction                                             September 15, 2020
                      Deadline for Completion of Depositions of
                      Plaintiff’s Declarants and/or 30(b)(6) Witness                                October 6, 2020


Beijing   Boston   Chicago   Dallas   Hong Kong   Houston   London    Los Angeles   Munich   Palo Alto   Paris   San Francisco    Shanghai   Washington, D.C.
Case 1:20-cv-03401-KAM-CLP Document 22 Filed 08/13/20 Page 2 of 2 PageID #: 486




 Hon. Kiyo A. Matsumoto
 August 13, 2020
 Page 2


          Opposition to Preliminary Injunction                   October 23, 2020
          Deadline for Completion of Depositions of
          Defendants’ Declarants and/or 30(b)(6)                 November 11, 2020
          Hearing (without live witnesses)                       November 17, 2020
          Hearing (with live witnesses)                          November 24, 2020


 Plaintiff’s counsel plans to further consider a schedule, and the parties plan to reconvene by
 phone this afternoon to discuss, in the hopes of providing a joint proposed schedule for expedited
 discovery and further briefing in connection with Plaintiff’s motion later today or tomorrow.

        We appreciate Your Honor’s attention to this matter.

                                                     Respectfully submitted,




                                                     Johanna Schmitt


 cc:    Counsel of Record




                                                 2
